Citation Nr: 0828833	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  07-31 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort 
Harrison, Montana


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for treatment on April 14, 2005 to April 15, 
2005, by Pikes Peak Cardiology, Colorado Springs, Colorado.  

(The issue of entitlement to reimbursement for, or payment 
of, unauthorized medical expenses for emergency treatment and 
hospitalization from December 4, 2003 to December 7, 2003 at 
Memorial Hospital, Colorado Springs, Colorado has been 
addressed in a separate rating decision under a different 
docket number.)  




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 determination by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) 
located in Ft. Harrison, Montana, that denied the claim for 
reimbursement for, or payment of, unauthorized medical 
expenses for treatment on April 14, 2005 to April 15, 2005, 
by Pikes Peak Cardiology, Colorado Springs, Colorado.  

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking reimbursement for, or payment of, 
unauthorized medical expenses for treatment on April 14, 2005 
to April 15, 2005, by Pikes Peak Cardiology, Colorado 
Springs, Colorado.  He seeks reimbursement under the Veterans 
Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. §§ 17.1000-1003 (2007).

To be eligible for reimbursement under the Millennium Act, 
the veteran must satisfy all of the conditions outlined under 
the Act, including the conditions that (a) the emergency 
services were provided in a hospital emergency department or 
a similar facility held out as providing emergency care to 
the public; and (b) the claim for payment or reimbursement 
for the initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.  38 
C.F.R. § 17.1002 (a) and (b).  

The VAMC denied the veteran's claim based upon their 
inability to determine whether the foregoing conditions had 
been satisfied due to the fact that Pikes Peak Cardiology did 
not provide copies of the veteran's medical records for the 
dates in question, as the VAMC had requested.  The Board 
acknowledges that the VAMC has made three requests to Pikes 
Peak Cardiology for the pertinent documents, and commends 
them for their persistence.  Notwithstanding those efforts, 
given the fact that the veteran does not appear to be at 
fault in the failure of Pike Peak Cardiology to provide the 
evidence, the Board finds that one more attempt should be 
made by VA for the critical information.  It is noted in this 
regard, however, that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Thus, the Board expects that the veteran will also 
make a concerted effort to obtain the pertinent evidence 
directly from Pikes Peak Cardiology.   

Accordingly, the case is REMANDED for the following action:

1.  After obtaining all necessary 
information, authorizations, and 
releases, attempt to obtain copies of the 
veteran's treatment records from Pikes 
Peak Cardiology, Colorado Springs, 
Colorado for the treatment of the veteran 
on April 14, 2005 and April 15, 2005.  
All records obtained should be associated 
with the claims file.  

2.  After undertaking any development 
deemed essential in addition to that 
specified above, adjudicate the veteran's 
claim of entitlement to reimbursement 
for, or payment of, unauthorized medical 
expenses for treatment on April 14, 2005 
to April 15, 2005, by Pikes Peak 
Cardiology, Colorado Springs, Colorado.  

3.  If the benefit requested on appeal is 
not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claims currently on appeal.  A 
reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for final 
appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the AMC or VAMC.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



